Citation Nr: 1512745	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  12-03 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left hip condition, including as secondary to degenerative joint disease of the right knee.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine, including as secondary to the degenerative joint disease of the right knee.

3.  Entitlement to an increased rating for the degenerative joint disease the right knee, which was rated as 10-percent disabling from July 1, 2004 to September 13, 2009, from November 1, 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013.

4.  Entitlement to an increased rating for residuals of a right total knee replacement (TKR), rated as 30-percent disabling since December 1, 2014.  

5.  Entitlement to an initial compensable rating for right knee surgical scars.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran, her daughter and a friend


ATTORNEY FOR THE BOARD

L. Driever 


INTRODUCTION

The Veteran served in the Army from November 1976 to November 1979.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2009, May 2011, and September 2013 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) granted the Veteran temporary total (meaning temporary 100 percent) ratings for her right knee disability from September 14 to October 31, 2009, and from June 28 to July 31, 2010, however, confirmed and continued the 10 percent rating assigned this disability from November 1, 2009 to June 27, 2010, and as of August 1, 2010, though granted her a separate 0 percent (so noncompensable) rating for consequent surgical scars.  The RO also reopened, but ultimately denied, her previously-considered claims of entitlement to service connection for a left hip condition and degenerative disease of her lumbar spine, including as secondary to her right knee disability, also denied a derivative TDIU.  

By rating decision dated May 2014, the RO granted the Veteran a 100 percent evaluation for the degenerative joint disease of the right knee from October 16 to November 30, 2013, recharacterized this right knee disability as a right TKR, from December 1, 2013, and again assigned the disability a 100 percent evaluation from December 1, 2013 to November 30, 1014, but a lesser 30 percent evaluation as of December 1, 2014.  

Despite the RO reopening the claims for service connection for left hip and lumbar spine conditions, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence to reopen these claims, before proceeding further.  This preliminary determination affects the Board's jurisdiction to consider these claims on their underlying merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen appellant's previously and finally denied claims). 

Based on the RO's actions with regard to the claim for an increased evaluation for the right knee disability, the Board has recharacterized this claim as two, reflecting the disability as originally characterized and as recharacterized and contemplating the multiple periods of time during which the Veteran had a temporary 100 percent evaluation (the maximum assignable) for the disability, however characterized.  

In July 2012, the Veteran, her daughter and a friend testified in support of this appeal during a hearing at the RO before a local Decision Review Officer (DRO).  In November 2013, the Board remanded the claims to reopen to the RO so the Veteran could have an additional hearing, this time however before a Veterans Law Judge (VLJ) of the Board.  The Veteran had this additional hearing in September 2014 using videoconferencing technology, and the undersigned VLJ presided.

The RO did not include the claim for a TDIU as an issue on appeal, including in any statement of the case (SOC) or supplemental SOC (SSOC).  During the September 2014 hearing, however, the Veteran testified that her right knee disability precludes her from working, see transcript at pages 13-15, 22-23, thereby raising a derivative claim of entitlement to a TDIU as a component of her increased-rating claim already on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the Veteran's physical claims file and those being maintained, instead, electronically.

But rather than immediately deciding, the Board is remanding the claims of entitlement to an increased evaluation for the degenerative joint disease of the right knee, rated as 10-percent disabling from July 1, 2004 to September 13, 2009, from November 1, 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013, also entitlement to an increased evaluation for the residuals of the TKR, rated as 30-percent disabling since December 1, 2014, and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) since they require further development before being decided on appeal.  However, the Board is going ahead and deciding - indeed granting - the claims of entitlement to service connection for the left hip and lumbar spine disorders, including especially as secondary to the right knee disability, though denying the claim for an initial compensable rating for the right knee surgical scarring.



FINDINGS OF FACT

1.  In June 2009, the RO considered and denied reopening the Veteran's claims of entitlement to service connection for a left hip condition and degenerative disc disease of the lumbar spine, both including as secondary to the degenerative joint disease of the right knee.

2.  The Veteran did not appeal that prior denial of these claims.

3.  Additional evidence since received, however, is not cumulative or redundant of the evidence previously of record and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating these claims.

4.  The left hip disability is shown to be related to the Veteran's service-connected right knee disability.  

5.  The lumbar spine disability also is shown to be related to the Veteran's 
service-connected right knee disability.  

6.  But the scars on the Veteran's right knee are asymptomatic, not deep and unlinear or unstable or painful, and cause no functional loss.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision earlier considering and denying the claims of entitlement to service connection for a left hip condition and degenerative disc disease of the lumbar spine, both including as secondary to the right knee disability, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014). 

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  The left hip disability is proximately due to, the result of, or being aggravated by the service-connected right knee disability, so secondary to this service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

4.  The lumbar spine disability also is proximately due to, the result of, or being aggravated by the service-connected right knee disability, so also secondary to this service-connected disability.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

5.  The criteria are not met, however, for entitlement to an initial compensable rating for the right knee surgical scars.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.118, Diagnostic Codes (DCs) 7801-7805 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Here, with regards to the claims for service connection, the Board need not discuss whether VA complied with these requirements.  Rather, given the entirely favorable disposition with regard to these claims, there simply is no possibility of prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on the party attacking the agency's decision, and the error, even if shown to have occurred, must be of the type that is outcome determinative of the claim).  

With regards to the claim for a higher evaluation for the right knee surgical scarring, keep in mind this is an initial rating, so arose in the context of the Veteran trying to establish her underlying entitlement to service connection for this disability (that is, apart from her right knee disability itself).  When, as here, the claim arose in the context of the Veteran trying to establish her underlying entitlement to service connection, and this since has been granted and she has appealed a "downstream" issue such as the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide her additional VCAA notice concerning the downstream disability rating element of her claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this circumstance concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this has occurred.

Moreover, t Veteran does not assert that VA violated its duty to notify, including during the September 2014 hearing before the Board, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), that there are any outstanding records that VA should obtain on her behalf, or that the VA examination she underwent during the course of this appeal is inadequate.  No further notice or assistance thus is required prior to adjudicating this claim.  Shinseki v. Sanders, 129 S. Ct. at 1696 (2009); see also 38 C.F.R. § 20.1102 (2014).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical and electronic (paperless) portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence she submitted or that VA obtained on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the claimant).

II.  Analysis

A.  Claims for Service Connection

1.  Finality of the Prior Decision Considering and Denying these Claims

The Veteran is alleging entitlement to service connection for left hip and lumbar spine conditions.  According to her June 2010, August 2010, January 2012 and February 2012 written statements and July 2012 and September 2014 hearing testimony, due to the symptoms of her service-connected right knee disability, she has begun leaning to her left and, consequently, from this overcompensation, has developed chronic left hip and low back pain.  Allegedly, two of her doctors and a physical therapist have related her left hip and low back problems to her service-connected right knee disability.  She does not agree that these problems are related to her age or weight; she is only 56 and not significantly overweight.  In any event, she reportedly overeats due to the stress of her medical ailments.  


The Veteran has submitted other written statements in support of her appeal, including from fellow churchgoers, a sister, a sister-in-law, a co-worker, and a neighbor.  All attest to the difficulty she is experiencing owing to her right knee disability.  One from D.C., the co-worker, specifically refers to the Veteran's left hip and low back problems and indicates that, despite enduring the pain and stress associated with these problems, the Veteran performed her duties well, above and beyond what was expected of her.  Others from J. L., her neighbor, and B.V., her sister, also refer to her left hip and low back problems.  J.L.'s indicates that she has seen these problems worsen over the last 5 or 6 years.  B.V.'s mentions that the Veteran experiences a lot of trouble due to the back pain.

The RO previously considered and denied these claims of entitlement to service connection for a left hip condition and degenerative disc disease of the lumbar spine, both including as secondary to the right knee disability, by rating decision dated in June 2009.  The RO considered the Veteran's service and post-service treatment records, her assertions, and a VA examiner's unfavorable opinion. The RO found that the Veteran did not have left hip and lumbar spine conditions during service and there was no evidence relating such conditions to the service-connected right knee disability.  The RO resultantly concluded that the evidence then on file was sufficient to reopen the claims, but insufficient to show that these conditions were incurred in or aggravated by the Veteran's active military service. 

The RO appropriately notified the Veteran of that most recent decision on June 8, 2009 and of her procedural and appellate rights, but she did not appeal that earlier denial of these claims (although she filed what could be construed as a notice of disagreement (NOD) with the other claim the RO had denied in June 2009), and the RO did not receive new and material evidence on either claim within one year of that decision.  See 38 C.F.R. § 3.156(b).  That June 2009 rating decision earlier considering and denying these claims therefore is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).  It also marks the "starting point" for determining whether there is new and material evidence to reopen these claims.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The evidence considered in determining whether new and material evidence has been received is the evidence submitted since the last final and binding denial of the claim, on any basis, so irrespective of whether on the underlying merits or instead a prior petition to reopen the claim).

The Veteran attempted to reopen these claims by written statement received on June 23, 2010.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to the claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim. Rather, if there is newly-submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, the additional evidence that has been associated with the claims file since the RO's June 2009 rating decision includes the Veteran's written statements and hearing testimony, other lay statements, post-service VA and private treatment records, VA examination reports, and letters from private healthcare providers.  

The letters and certain treatment records relate the Veteran's left hip and lumbar spine conditions to her service-connected right knee disability, evidence the RO previously indicated was missing from the file in support of these claims.  This additional evidence therefore is new, neither cumulative nor redundant of the evidence previously of record, but also material since, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate these claims - namely, the nexus element of a service-connection claim.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)) (a successful service connection claim must include competent evidence of a current disability, in-service occurrence or aggravation of a disease or injury and a nexus between the in-service injury or disease and the current disability).  It is thus sufficient to reopen these claims.  

2.  Merits 

This new and material evidence is not only sufficient to reopen these claims, but, considered in conjunction with all other evidence of record, also sufficient to grant them, satisfying all elements of a service-connection claim, including especially on a secondary basis.  See 38 C.F.R. § 3.310(a) and (b) (service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As already alluded to, the Veteran is service connected for a right knee disability, initially characterized as involving degenerative joint disease (i.e., arthritis) but since as an outright TKR.  The Veteran injured this knee during her service in a motorcycle accident, and, during treatment visits, medical professionals noted an antalgic gait secondary to the injury.  She also reported low back pain during her service, but medical professionals discussed such pain in conjunction with urinary tract infections (UTI's).  

Private treatment records dated since 1998, VA treatment records dated since 2007, VA examination reports dated in May 2008 and February 2011, a February 2009 VA addendum opinion, and July 2010, September 2014 and November 2012 letters from J. L., M.D., and F.G., M.D., private orthopedic surgeons, and B. G., M.D., an independent medical examiner (IME), confirm the Veteran has left hip and lumbar spine disabilities, variously diagnosed since 1998, initially as left hip bursitis and a low back strain.

Although there is evidence of record, including VA examination reports, ruling out any correlation or relationship ("nexus") between any left hip and lumbar spine disabilities and the service-connected right knee disability, the evidence on the whole sufficiently establishes this required linkage - either as entirely causative or, if not, at least as the required aggravating component.

According to available treatment records, the Veteran began expressing low back complaints in the 1990s.  In 2007, she began expressing left hip complaints, the treatment of which included physical therapy and injections for pain.  That year, a private physical therapist noted that the Veteran had low back pain secondary to a dysfunctional gait from a right knee injury and pain.  In 2008, VA treatment providers noted that the Veteran had unequal weightbearing secondary to her right knee pain, which was exacerbating her left hip pain.  During VA examinations in May 2008 and April 2011, VA examiners confirmed the Veteran's antalgic gait favoring the right knee.  

In July 2010, Dr. J. L. related the Veteran's back condition to her longstanding right knee and ankle conditions.  As well, G.S., M.D., the Veteran's family physician, found that the Veteran had chronic left hip and lumbar pain, which was exacerbated by the gait abnormality brought on by her right knee symptoms.  In 2011, VA treatment providers indicated that the Veteran's low back disability might be causing radiating pain to the left hip.  In November 2012, an IME reviewed and submitted a comprehensive report of the Veteran's record and, based on his review, concluded that the Veteran had chronic lumbosacral strain and chronic left hip sprain/strain due to an abnormal gait resulting from the in-service right knee injury.  In September 2014, Dr. F.G. reviewed the Veteran's medical records, listed all pertinent findings in detail, including all that refer to the Veteran's left hip and lumbar spine complaints and treatment, and concluded that, on a more likely than not basis, there is a causal nexus between the in-service right knee and low back injuries and the Veteran's current condition.   

The evidence clearly conflicts as to whether the left hip and low back disabilities are related to service or the service-connected right knee disability or aggravated by the service-connected right knee disability.  Considering this evidence collectively, however, it is clear some such relationship - whether direct or secondary - exists.  Inasmuch as the Veteran began manifesting an antalgic gait during service and medical professionals later blamed such gait on the development of the left hip and low back pain, pain that did not manifest during service or for decades thereafter, the Board finds the left hip and lumbar spine disabilities more likely related to the service-connected right knee disability.  Based on this finding, the Board concludes that left hip and lumbar spine disabilities are proximately due to or the result of the Veteran's service-connected right knee disability.  

B.  Higher Initial Evaluation - Right Knee Scars

The Veteran seeks a compensable evaluation for the scars on her right knee.  She has not expressed any assertions regarding why such a compensable evaluation is warranted.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

1.  Schedular

The Veteran's right knee scar disability picture does not more nearly approximate the criteria for a higher initial evaluation during any period of time at issue in this appeal under any pertinent DC. 

The RO has rated the scars on the Veteran's right knee as 0 percent disabling pursuant to DC 7805 on the basis that the scars are superficial, linear, not painful or unstable, and measuring less than 39 sq. cm. in total.  To warrant a higher initial schedular evaluation, the Veteran must show that any one scar is deep (associated with underlying soft tissue damage) and nonlinear, measuring at least 6 square inches, or superficial and nonlinear, measuring at least 144 square inches, or unstable or painful, or functionally disabling (criteria for a 10 percent evaluation). 38 C.F.R. § 4.118, DCs 7801-7805. 

The Veteran has undergone multiple surgical procedures on her service-connected right knee, resulting in scarring.  A report of VA examination conducted in August 2013 represents the only medical evidence of record referring to the severity of those scars.  According to that report, the scars are not painful or unstable, greater than 39 square centimeters in area, or causing any complications.  A higher initial scheduler evaluation is thus not assignable under any DC pertinent to the rating of scars.

2.  Extra-schedular Consideration

In certain circumstances, a claimant may be assigned an increased or higher initial evaluation on an extra-schedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for an increased or higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Here, though, the Veteran has not raised such a question.  Rather, during the course of this appeal, she asserted that other service-connected disabilities, particularly her right knee disability, affect her employability.  She did not identify her right knee scars as contributing to any occupational impairment.  

3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different evaluation in the future should her scar disability picture change.  38 C.F.R. § 4.1.  At present, however, the previously noted evaluation is the most appropriate given the evidence of record. 

In reaching this conclusion, the Board considered the complete history of the scar disability at issue as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.


ORDER

Service connection for a left hip disability secondary to the right knee disability is granted.

Service connection for a lumbar spine disability secondary to the right knee disability also is granted.

However, an initial compensable rating for the right knee surgical scars is denied.  


REMAND

The Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, the remaining claims of entitlement to an increased evaluation for the degenerative joint disease of the right knee, rated as 10-percent disabling from July 1, 2004 to September 13, 2009, from November 1, 2009 to June 27, 2010, and from August 1, 2010 to October 15, 2013, entitlement to an increased evaluation for the residuals of the TKR, rated as 
30-percent disabling since December 1, 2014, and entitlement to a TDIU, but this additional development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration. 

First, there appear to be documents that are outstanding and pertinent to these other claims.  During her September 2014 hearing, the Veteran indicated that she had filed, and was in the process of pursuing ("looking into"), a claim for disability benefits with the Social Security Administration (SSA).  The Board does not know whether SSA has issued a decision in her case in the several months since her hearing before the Board.  However, given that it has been some five months, it is certainly possible, in which case the Board is obligated to obtain these records before deciding her remaining claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

The Veteran also testified that she was seeing Dr. Patterson, her orthopedic surgeon, in October and that she planned to show him that her right knee was still swollen following her recent surgery.  Records of this and any subsequent visits also are pertinent and need to be obtained.  

Second, VA assisted the Veteran during the course of this appeal, including by affording her VA examinations.  However, the reports of these examinations are inadequate to decide these claims.  The Veteran has consistently reported, and treatment records show, she has used a right knee brace and cane for years.  However, VA examiners have noted no instability.  As the use of such ambulatory aids is often indicative of knee instability, a discussion is needed regarding why, in the recorded absence of instability, the Veteran used these devices.

In addition, the Veteran underwent a right TKR since her last examination, which means that another examination is needed to gauge any improvement or worsening secondary to the surgery.  Also, given that a TKR was necessary, it appears that the treatment records and VA examination reports conflict with regard to the severity of the Veteran's right knee disability, thereby necessitating information reconciliation.  

The Veteran has reported right knee symptoms, including weakness, tingling, a burning sensation and numbness in the right thigh/knee, symptoms sometimes indicative of neurological involvement.  In November 2012, an IME noted neurological abnormalities associated with the Veteran's right knee disability, but did not discuss the severity of them.  A neurological evaluation thus is needed. 

Finally, during the April 2011 examination, the examiner found that the right knee condition precluded the Veteran from working in the medical field as a CNA, for which she was trained.  The examiner also noted this condition would negatively impair sedentary employment.  More explanation is needed regarding the degree to which sedentary employment is impaired, including in terms of whether it is hampered versus precluded.


Third, there is the derivative TDIU claim.  The RO denied a TDIU in a May 2011 rating decision, but did not include this additional claim as an issue on appeal, including in any SOC or SSOC.  The RO therefore must ensure this additional claim is properly prepared for appellate review, including by providing the Veteran the laws and regulations pertinent to this additional claim.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  After obtaining any necessary authorization, secure and associate with the claims file all outstanding records of the Veteran's right knee treatment, including from Dr. Patterson, who the Veteran reportedly saw in October 2014.  

2.  Inquire as to the status of the Veteran's SSA claim and, if the claim has been decided, secure and associate with the claims file the records upon which SSA relied in deciding the claim. 

3.  Afford the Veteran a VA right knee examination.  Transfer the claims file to the examiner for an opinion on the severity of the Veteran's right knee symptoms, including during all time periods at issue in this appeal (from November 1, 2009 to June 27, 2010, from August 1, 2010 to October 15, 2013, and since December 1, 2014).  Ask him or her to follow the instructions below.

a.  Review all evidence of record, both in the physical claims file and on Virtual VA and VBMS, including any new documents received pursuant to the above instructions.  

b.  Indicate in writing in the record that the review included all pertinent evidence.

c.  Record the Veteran's history of right knee symptoms, including any flare-ups of those symptoms.

d.  Note all right knee symptoms shown on examination and from November 1, 2009 to June 27, 2010, from August 1, 2010 to October 15, 2013, and from December 1, 2014.  

e.  Indicate whether the Veteran had or has had recurrent subluxation or lateral instability of the right knee from November 1, 2009 to June 27, 2010, from August 1, 2010 to October 15, 2013, or since December 1, 2014, and describe the subluxation or instability as slight, moderate or severe.   

f.  If no instability is found during any time period noted, explain why the Veteran wore a brace and used a cane during such time period.

g.  Acknowledging the IME's November 2012 report, identify and discuss the severity of any neurological involvement that might account for the Veteran's complaints of weakness, tingling, a burning sensation and numbness in the right knee. 

h.  If the Veteran reports that she had flare-ups of right knee symptoms during any of the time periods noted, indicate to what extent (in terms of degrees) her right knee motion was additionally impeded during such flare-ups.  

i.  Offer an opinion as to whether the Veteran's symptoms markedly interfere with the Veteran's employability, including any sedentary employment.

j.  Also offer an opinion as to whether the Veteran's right knee disability, considered in conjunction with all other service-connected disabilities, render the Veteran unable to secure or sustain all forms of employment, including sedentary.  

k.  Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

l.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.


4.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 

5.  Then, readjudicate the remanded claims, including the derivative TDIU claim.  In so doing, consider whether the Veteran is entitled to a separate rating for instability or subluxation of the right knee during any period of time at issue here.  If any claim is denied, send the Veteran and his representative an SSOC, which includes the law and regulations pertinent to a TDIU claim, and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


